I wish at the outset to extend to you, Sir, our sincere congratulations on your election as President of the thirty-sixth session of the General Assembly. You are renowned for your experience and competence and for the distinguished manner in which you represent your country. Your election to this high office is a token of the great esteem in which your country, Iraq, is held and of its constructive role in international affairs. We are confident that this role will contribute to the realization of world, progress towards a brighter and more promising future.
145.	In this connection I wish to extend my best wishes to the President of the previous session of the Assembly, Mr. Rudiger von Wechmar, and to commend him for his ability and wisdom. He conducted the proceedings of the Assembly with a competence that earned him our appreciation and gratitude.
146.	I also wish to extend my sincere thanks and appreciation to the SecretaryGeneral for the genuine efforts he is exerting in his constant endeavor to solve international problems and to maintain the principles which form the basis of the Organization.
147.	I also wish to join the other heads of delegation in welcoming Vanuatu and Belize as new Members of the United Nations. I am certain that they will contribute with other Member States to the realization of the noble objectives of the Organization.
148.	Relations among States should not be based on submission and surrender; nor should they depend on power, domination and control. They must be based on solid principles and objective values, inspired by mutual interests and built on solid foundations of equality and justice. The Kingdom of Saudi Arabia has laid down solid foundations for its relations with other countries which brook no compromise. These foundations are not subject to any concessions. They are based on respect for the principle of national sovereignty and absolute rejection of any attempts to compromise it. They are based on equal relations with others and rejection of attempts at interference in their internal affairs. The Kingdom, like the rest of the international community, formulates its international positions and establishes its foreign relations on the basis of its international commitments and its ties with international organizations and bodies.
149.	My country was one of the original signatories of the San Francisco Charter, which gave birth to the United Nations. Ever since, my country's faith in the importance of the Organization and in the basic objectives of the Charter has not been shaken. I do not intend at this stage to discuss at length the accomplishments of the United Nations or its achievements in various fields. We all endorse these efforts and believe in their importance and necessity. Our contribution is governed by our capabilities and our means. However, it would be unrealistic to state that the Organization has fulfilled all the aspirations which the peoples of the world have placed in it.
150.	The real challenge faced by the Organization lies in the fact that i* still functions in a world which does not adequately believe in it. It operates in the midst of superPower conflicts and of States which pursue policies of conquest and domination.
151.	Once more the resort to force in international affairs is taking precedence in contemporary international life.
152.	The gap between rich and poor countries has grown wider, and we are witnessing an increase in violations by the big Powers of the sovereignty of small States.
153.	The aggressive and increasingly dangerous practices of certain States have continued.
154.	The legitimate rights of peoples to self-determination have been compromised.
155.	The continuation of these conditions and their negative effect on international relations calls for an intensification of efforts to put an end to such defiance and for the search for such means as would secure the needs of the international community and protect the interests of all peoples and nations. If there is to be any hope of overcoming these conditions or finding a course which would enable the peoples of the world to realize their aspirations for peace and prosperity, the United Nations must be able to protect its main objectives as manifested in the Charter.
156.	The prestige of the Organization, which embodies the hopes and aspirations of nations for peace, will remain in jeopardy if it continues to be satisfied with the adoption of resolutions and recommendations on matters of which it is seized. Hie ability of the United Nations to serve as a reliable safety valve for the maintenance of international peace and security, on the one hand, and for laying the foundations for justice and cooperation among States in the political, economic and social fields, on the other, depends to a great extent on its ability to play its role not solely by adopting resolutions but also by implementing them. Implementation is the real test of the value of a resolution.
157.	While we all bear responsibility as Members of the Organization for the maintenance of world peace, justice and equality among States, the superPowers bear a special responsibility in that regard. The fact that those Powers possess lethal weapons capable of destroying the world gives them no special rights. Might does not confer rights as much as it imposes obligations and responsibilities. Those Powers have an obligation to establish the foundations for international cooperation based on equality and justice. They also have an obligation to protect the interests of the small States and to defend their independence rather than partitioning them into spheres of influence. History provides ample proof that dividing the world into spheres of influence between conflicting
Powers leads, in the final analysis, to armed conflict between those Powers.
158.	The two world wars were a clear example of that. If those wars led to the destruction of vast areas of the world, a new world war will lead to its total devastation. The real solution to that problem does not lie in the consecration of foreign influence, particularly, that of the superpowers. The solution requires the elimination of the reasoning which calls for the division of the world into areas of influence. Consequently, the protection of our independence, the elimination and rejection of foreign influence and the refusal to acquiesce in such reasoning involve the protection not only of our rights as independent and free States, but of the security of the superPowers themselves.
159.	We are following with great concern and watching with considerable caution the developments in the relations between the two superPowers. International detente, that is, mutual understanding between those Powers, which was one of the most important events of our time, has now reached a dead end. It has lost an essential element on which it should have been based, namely, that detente should extend to all and be in the interests of all. It should fulfill the aspirations and legitimate rights of all peoples and not be limited to a single relaxation between the forces of the two superPowers. Nor should it consist of ait understanding by them on how to impose their will on other States or proceed, under the guise of such an understanding, to divide the world into spheres of influence and domination.
160.	We are now witnessing an increase in world polarization, and iiv competition between the superPowers which involves the threat of a new cold war that would endorse invasions and expansion and would jeopardize the security of the region of the Middle East and its aspirations to peace and prosperity. Our. region, the Middle East, probably suffers most from that tense situation and from the effects of the dangerous strategic competition threatening it. Those forces have been endeavoring to establish a military presence in the Indian Ocean and the Arabian Sea. But we are anxious for the region to remain outside that conflict and that it be preserved as a zone of peace, instead of as a theater of conflict.
161.	On the other hand, we are gravely concerned about the recent announcement of "strategic cooperation" between the United States and Israel, which is likely to thrust our region into international alliances and cast it into the cauldron of superPower conflict. That is inconsistent with the role of the United States in its efforts to find a settlement to the Middle East crisis. Such a role requires that the United States assume an impartial position.
162.	At the same time, we find the efforts pursued by the Soviet Union to consolidate polarization in our region inconsistent with its role as a superpower, responsible for the maintenance of stability and the reduction of international tension.
163.	All this confirms that international peace cannot be maintained and international relations cannot be stabilized
unless the contemporary international political order is based on the principles of law, equality and justice, which together constitute a complete and indivisible framework.
164.	Just as we have asked that detente not be at the expense of the third world and its rights, we also force fully demand that the renewed strategic conflict not be at the expense of the third world and the aspiration of its peoples to peace and stability.
165.	A positive factor of which we can be proud in the political developments witnessed by our region was the establishment of the Gulf Cooperation Council. That positive development is consistent and fully in harmony with the charters and resolutions of the Organization of the Islamic Conference and the League of Arab States. It is also consistent with the principles of the Charter of the United Nations and of the nonaligned movement. It in fact represents a strengthening and consecration of cooperation and interaction among the. member States of the Council. At the same time, it does not constitute an alliance against anyone. It is an expression of the free will of those countries and of cooperation among them, in full and mutual awareness of their national interests, free of any outside influence. The Council will be a positive factor for stability in the region and will play an effective role in helping to eliminate foreign interference, particularly in matters which are considered to be within the exclusive competence of the Gulf States.
166.	The membership of the Kingdom of Saudi Arabia in OPEC, its useful work in international economic bodies and its effective role in international efforts are aimed at strengthening international economic cooperation and finding solutions for all the problems encountered. That has not only led to its adoption of responsible economic policies but also to the establishment of a pragmatic and realistic perspective with respect to the international economic situation, its problems, and the solutions proposed for overcoming those problems.
167.	A glance at that economic situation indicates that there is a reality which requires no discussion, namely, that the world is divided into developing countries with a declining standard of living, suffering from starvation, destitution and lack of resources, and industrialized countries with a high standard of living, enjoying extreme affluence and an abundance of resources. That situation constitutes a disequilibrium recognized by everyone. The. whole world, including the industrialized countries, acknowledges that disequilibrium in the international economic situation. Yet it continues to lack the political will to change that situation. The only solution for that disequilibrium is that real wealth not be limited to specific States. It should be transferred and directed from the industrialized to the developing countries. The transfer of that wealth does not imply or aim at a reduction in the standard of living of the industrialized countries, but the extension of the scope of the economic structure, horizontally or vertically, will increase the opportunity for the developed industrialized countries of maintaining their continued economic growth in the medium and long term. We are proceeding from the perspective that, like it or not, this is one interdependent world. Our objectives can not be aimed at targets that are not interdependent.
168.	The discussion by the General Assembly of economic matters and of international economic cooperation for development is of great importance because those matters have a considerable impact on international peace and security and on the reduction of international tension. While economic stagnation continues at the international level, the cost of imports by the developing countries of food products and capital and consumer goods increases, with a concurrent reduction in the demand for their basic products. Protective trade measures in the markets of the industrialized countries have been increasing, thus diminishing the exports of the developing countries to those markets. That results in a deterioration of trade conditions and an increase in trade balance deficits. Those problems are compounded by the rise in the costs of loans and loan servicing, fluctuations in the rates of exchange and a substantial decline in the official development assistance offered by the industrialized countries.
169.	That gloomy picture of the conditions of a large number of developing countries requires a new effort to launch global economic negotiations aimed at the coordination of international economic performance and increased efficiency in international cooperation for development. It is regrettable that the efforts of the General Assembly to launch the global economic negotiations should be impeded because of differences over certain procedural matters. The nature of the subjects submitted for discussion does not permit delay or postponement. They must be. given the priority and care which they deserve.
170.	In this regard, the Kingdom of Saudi Arabia wishes to commend the initiative of Mr. Jose Lopez Portillo, the President of Mexico, and Mr. Bruno Kreisky, the Chancellor of Austria, in calling for a limited summit meeting at Cancun to discuss problems of international cooperation for development. We hope that that meeting will succeed in restoring mutual confidence and strengthening common understanding between the participating developing and developed States. We also hope that it will provide favorable conditions for launching a new round of global economic negotiations and assist in the success of such negotiations rather than serve as an alternative for it. The Government of the Kingdom of Saudi Arabia, through its participation in the meeting, will exert every possible effort to realize those hopes.
171.	The policy of racial discrimination which South Africa continues to practice is racist, detestable and inhumane and based on contempt and the oppression of man by man. There is no longer a place for such a policy in our present age. The days of imperialism and enslavement are gone forever.
172.	The continuation of the policy of apartheid by the present regime in South Africa is the reason for its refusal to withdraw from Namibia and to deny its people the right to self-determination and national independence, despite the repeated resolutions of the General Assembly and the Security Council. Those resolutions state clearly and unequivocally that the occupation of Namibia by South Africa is illegal and poses a threat to international peace and security. My Government condemns the obstacles impeding the complete liberation of Namibia and supports the resolutions of the General Assembly in this regard, culminating in its resolution adopted at the eighth emergency special session of the General Assembly [resolution ES8/2].
173.	The Kingdom of Saudi Arabia is proud to be a member of the Organization of the Islamic Conference. Islam is its religion; the Holy Koran is its constitution and guiding light. Islam is a religion that calls for freedom and stands against aggression, exploitation and oppression. It opposes all forms of backwardness and encourages freedom of thought. It is capable of adapting to the accomplishments of our age. The basic nature of the Organization of the Islamic Conference meets the hopes and aspirations of the peoples of the world. For those reasons, and despite the fact that its membership is limited to Islamic countries, most of its activities and policies reflect the hopes and aspirations of all nations. That is why the Organization of the Islamic Conference occupies a distinguished place in the international community and has close relations with regional and international organizations with which we share common aims and aspirations. Those are the United Nations, the League of Arab States, the OAU, the nonaligned movement and so forth.
174.	In January this year, the Third Islamic Summit Conference convened in the Holy City of Mecca. That great and historic gathering was a remarkable occasion at which leaders of Islamic countries adopted resolutions and recommendations of great importance and issued the historic Mecca Declaration. The upshot of all that is that the Islamic gathering is one for good and not for evil, for strength through law and not strength for oppression; a gathering that does not strive to create areas of influence at the expense of others but to achieve independence for all countries.
175.	The Islamic States do not aspire to create a bloc opposed to existing military alliances. They strive to eliminate the foundation of alliances which bring death and destruction. The Islamic countries support disarmament and oppose the arms race. They oppose the proliferation of nuclear weapons in the world and favor their reduction and elimination.
176.	The initiatives of the Islamic Conference and the constructive role it plays are aimed at strengthening and developing cooperation among its members for their benefit and development, and ultimately for the benefit of humanity as a whole, thus responding to the objectives of the United Nations and upholding the principles of the Charter. The Organization of the Islamic Conference has exerted a considerable effort to maintain the Arab and Islamic character of Jerusalem, which is part of its heritage and civilization, particularly when the blind arrogance of Israel has led it to proclaim Jerusalem as the "eternal capital" of its racist entity, thereby challenging the world conscience, Islamic consensus and international law.
177.	The Organization of the Islamic Conference was able to demonstrate to the whole world the dangerous dimensions of the flagrant Soviet invasion and occupation of Afghanistan. It condemned the Soviet Union and called for a complete, unconditional withdrawal of military forces from Afghanistan, and for nonrecognition of, or cooperation with, the present regime.
178.	We therefore call upon all the other nations of the world to support that organization's position on this matter by condemning and denouncing the action of the Soviet Union in Afghanistan. Furthermore, the Organization of the Islamic Conference called on all nations to support the people of Afghanistan in the elimination of all forms of oppression, subjugation and occupation so that that people may regain its freedom and independence and be able to exercise its sovereign right over its territory. That will not be possible without the complete and unconditional withdrawal of Soviet military forces from Afghanistan. The support that the Soviet Union continues to give to the rights of the Arabs in Palestine, for which we are thankful, does not justify its occupation of Afghanistan, nor does it justify the denial of the rights of the people of Afghanistan. We appeal to the Soviet Union to respond to the legitimate demands of the Afghan people and its right to self-determination. We hope that the Soviet Union will respond to this call so that its role is in keeping with what is right and just everywhere.
179.	The continuation of the conflict between Iran and Iraq has created deep concern in our region and a strong desire for its termination. The Islamic countries have spared no effort in this regard through the Goodwill Committee, whose membership was enlarged during the Islamic Conference held in the Holy City of Mecca, and Which has among its members nine heads of State, members of the Islamic Conference [see A!36i 1381 annex 1V\. We strongly support those efforts, and the supplementary endeavors of the nonaligned movement and the United Nations and hope that all these efforts will bear fruit. At the same time we very strongly deplore the recent aggression against the brotherly State of Kuwait, which was aimed at certain economic installations. It represents an aggression against the sanctity and sovereignty of Kuwaiti air space, undermines the security and stability of the region and violates international law and practice. The continuation of such aggression will lead the States of the Arab League to apply the Treaty on Joint defense and Economic Cooperation between the League of Arab States.
180.	The membership of Saudi Arabia in the Arab League is not merely a political or casual relationship. It is the reality of a common destiny and civilization reflecting a common history and culture, and common hopes for a world enjoying stability, prosperity and progress. The League of Arab States, in conformity with the objectives of the United Nations and its Charter, has played an important and constructive role aimed at strengthening political, economic, social and cultural cooperation among its members. In its efforts to attain those ends it was faced with a formidable obstacle that continues to prevent the establishment of peace and stability not only in the Middle East region but throughout the whole world. By that I mean Israeli aggression and the hateful racist policy pursued by Israel. When we refer to the Israeli enemy, we have in mind not only its aggression against a peaceful people in their own homeland, and the unlawful acquisition of their lands' and property, or the fact that such aggression constitutes a violation of principles and supreme human values and amounts to a brazen defiance of the resolutions adopted by international bodies; we also perceive the aggression as being directed against high moral values and lofty human principles. Ever since the forces of East and West combined to partition Palestine and to establish Israel, that State has decided to adopt expansion as its principle and aggression as its way of life.
181.	The Jews who emigrated to Palestine at the turn of the century and in 1947 acquired 57 per cent of the fertile lands of Palestine have, through theft or unlawful seizure, extended their domain to include the whole area of Palestine, in addition to other neighboring Arab territories. Since 1967, Israel has been creating settlements in the occupied Arab territories. In June 1981 they had reached a total of 32 settlements on the Syrian Golan Heights, 12 in the Gaza Strip, in Palestine, and 18 in northern Sinai, also in Palestine, and on the outskirts of Rafah. Thus the total number of Israeli settlements in that area at the end of June 1981 amounted to about 30 settlements in occupied Arab territories in addition to 111 on the West Bank and in Palestine. Israel has in fact usurped 34.4 per cent of the total area of the occupied West Bank, which had already been reduced to about 20 per cent of the total area of Palestine.
182.	Israel was established on a basis of aggression and continues to thrive on it. Its history has been marked by policies of expansion, torture and occupation, which form the basis of its existence. In the course of just one month Israel has committed two criminal aggressions against two Arab capitals. The Security Council adopted a resolution condemning Israel for its aggression against the nuclear reactor in Iraq [resolution 487 (1981)]. No sooner had the ink on that resolution dried than Israel committed a savage crime against areas crowded with civilians in Beirut, killing and wounding hundreds of people, including women, old people and children.
183.	Each time the excuses have been the same. Israel allows itself to violate the air space of a sovereign State and a Member of the United Nations, to occupy parts of its land and kill its people, and to attack installations in another Arab capital all under the pretext that such actions are dictated by the necessity of defending its security.
184.	In an effort to deceive and mislead public opinion, Israel claims that its security is threatened by the existence of the Iraqi nuclear reactor. It also claims that its aggression against Lebanon is designed to protect the Christians and sometimes to protect itself against Palestinians in southern Lebanon. All these claims involve complete distortions of fact. On what basis could Israel consider the nuclear reactor to be a threat to its security, when in fact Iraq had established the reactor for peaceful purposes, had signed the Treaty on the NonProliferation of Nuclear Weapons and agreed to open its reactor to IAEA inspection. Since when has Israel been concerned about the wellbeing of the Christians in Lebanon? It has itself killed and displaced the Christians of Palestine. Furthermore, the existence of the Palestinians in southern Lebanon is a direct result of the Zionist aggression against the Palestinians and their displacement from their homes and country.
185. If we examine the various resolutions adopted by the United Nations condemning the aggressive actions of Israel, and stressing the right of the Palestinian people to their homeland and the Arab character of Jerusalem, we find nothing in them to support the Israeli expansionist logic or its illogical claims. The resolutions of condemnation adopted by the international Organization against Israel have never deterred it from pursuing such policies.
186.. A glance at those resolutions shows clearly that Israel is a heavy burden on the international community. Never before has any Member of the United Nations so grossly violated international norms or gone so far in opposing the will of the international community. Have not the resolutions adopted by the United Nations condemning Israel piled up to no avail? They have not even been able to prevent Israel from pursuing its policy of aggression and expansion. Has no leniency towards Israel encouraged South Africa to follow suit to the extent that both now share a common policy of racism and expansionism?
187.	I have no need to recite here the resolutions of the General Assembly and the Security Council in" this regard. Their number alone is sufficiently significant. The most disturbing factor in this respect, however, is the continued defiance by Israel of those resolutions, which obliges the United Nations to reiterate its previous resolutions every time the Palestinian question is considered.
188.	We feel strongly that the need at present is not to adopt new resolutions, but rather to combine all those resolutions into a single resolution to be adopted by the Security Council and considered as a framework for a comprehensive and just solution to this problem.
189.	His Royal Highness Prince Fahd ibn Abdul Aziz, Crown Prince and Deputy Prime Minister; put forward certain principles which can be used as guidelines in the formulation of such a resolution. Those principles, previously embodied in resolutions adopted by the Security Council and the General Assembly, are as follows: first, the withdrawal of Israel from all Arab territories occupied in 1967, including Arab Jerusalem; two, the removal of settlements established by Israel in Arab lands after 1967; three, a guarantee of freedom of worship and religious rites for all religions in the Holy Places; four, confirmation of the right of the Palestinian people to return to their homeland and compensation for those who do not opt to do so; five, the West Bank and the Gaza Strip should be placed under the supervision of the United Nations for a transitional period not exceeding a few months; six, the establishment of an independent Palestinian State with Jerusalem as its capital; seven, confirmation of the right of the countries of the region to live in peace; eight, the United Nations or some of its Members shall guarantee the implementation of these principles.
190.	His Royal Highness has stressed that the implementation of these principles depends on three conditions which must be fulfilled. Those conditions are: first, cessation of the unlimited American support for Israel; secondly, an end to Israeli arrogance, a condition which would be automatically fulfilled if the first condition were guaranteed; and, thirdly, recognition that the Palestinian question is the main factor in the Middle East equation.
191.	The United Nations has done enough urging and condemning, yet an equitable and just solution is nowhere in sight. We ask ourselves whether there is any way to reach such a settlement, other than to proceed from the consensus of condemnation to tangible implementation. This is the question that must now be answered by the General Assembly and the Security Council. The specific procedure is embodied in the resolution we have proposed, which should constitute the framework for a settlement.
192.	All the Arab countries desire peace and strive for its attainment. While they may disagree on positions concerning international efforts and initiatives, they do not differ on the need for a just and comprehensive peace.
193.	Our faith in the principles and objectives of the United Nations, wherein all nations of the world meet, is solid and becomes even stronger with the passage of time, despite the problems and crises that face the world. Because of our faith in the Organization, we do not hesitate to come to it each year to discuss the various problems and crises in the world and to cooperate with others in seeking solutions for the establishment of a world community characterized by stability, progress, peace and security. May God guide us.
